                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

SOUTHERN-OWNERS      INSURANCE
COMPANY,

            Plaintiff,

v.                                    Case No:   2:18-cv-21-FtM-99MRM

MAC CONTRACTORS OF FLORIDA,
LLC,   PAUL    S.  DOPPELT,
Trustee of Paul S. Doppelt
Revocable    Trust    dated
12/08/90, and DEBORAH A.
DOPPELT, Trustee of Deborah
A. Doppelt Revocable Trust
dated 12/08/90,

            Defendants.


                             OPINION AND ORDER

     This matter comes before the Court on Plaintiff’s Motion to

Strike Specified Affirmative Defenses (Doc. #99) filed on October

31, 2019.    Plaintiff moves to strike Defendant MAC Contractors of

Florida,    LLC’s   (MAC)    First,    Second,   and   Fourth   Affirmative

Defenses.    MAC has withdrawn its First Affirmative Defense (Doc.

#101); therefore, only the Second and Fourth Affirmative Defenses

are at issue here.    MAC filed a Response in Opposition (Doc. #102)

on November 14, 2019.       For the reasons set forth below, the Motion

is granted in part and denied in part.
                                           I.

       In     this   insurance      coverage         dispute,    plaintiff-insurer

Southern-Owners Insurance Company (Southern-Owners) is currently

proceeding on a Second Amended Complaint, seeking a declaratory

judgment that it has no duty to defend or indemnify defendant-

insured MAC Contractors of Florida, LLC (d/b/a KJIMS Construction)

for claims asserted in a state-court lawsuit brought by Paul and

Deborah Doppelt, styled Doppelt et al. v. MAC Contractors of

Florida, LLC d/b/a KJIMS Construction, No. 2016-CA-1530.                           (Doc.

#84.)       MAC (d/b/a KJIMS Construction) filed an Amended Answer,

Affirmative Defenses, and Counterclaim seeking a declaration that

Southern-Owners was obligated to defend and indemnify MAC.                         (Doc.

#97.)       Plaintiff moves to strike the Second and Fourth Affirmative

Defenses.       (Doc. #99.)

                                           II.

       The Federal Rules of Civil Procedure require a defendant to

“affirmatively state any avoidance or affirmative defense.”                            Fed.

R. Civ. P. 8(c).           “An affirmative defense is generally a defense

that, if established, requires judgment for the defendant even if

the    plaintiff     can    prove   his    case     by   a   preponderance        of    the

evidence.”       Wright v. Southland Corp., 187 F.3d 1287, 1303 (11th

Cir.    1999).        Pursuant      to     Rule     12(f),     courts       may   strike

“insufficient        defense[s]”    from        a   pleading    upon    a    motion     so

requesting, or sua sponte.           Fed. R. Civ. P. 12(f).



                                          - 2 -
       As this Court has recently discussed on several occasions,

compliance with Rule 8(c) requires a defendant to set forth “some

facts establishing a nexus between the elements of an affirmative

defense and the allegations in the complaint,” so as to provide

the plaintiff fair notice of the grounds upon which the defense

rests.     PK Studios, Inc. v. R.L.R. Invs., LLC, No. 2:15-cv-389-

FTM-99CM, 2016 WL 4529323, at *2 (M.D. Fla. Aug. 30, 2016) (quoting

Daley v. Scott, No: 2:15-cv-269-FtM-29DNF, 2016 WL 3517697, at *3

(M.D. Fla. June 28, 2016)).         Boilerplate pleading – that is, merely

listing the name of the affirmative defense without providing any

supporting facts – is insufficient to satisfy Rule 8(c), because

it does not provide a plaintiff adequate grounds to rebut or

properly litigate the defense.         Grant v. Preferred Research, Inc.,

885 F.2d 795, 797 (11th Cir. 1989); Hassan v. U.S. Postal Serv.,

842 F.2d 260, 263 (11th Cir. 1988)).

                                      III.

       Plaintiff    argues   that    the   Second   and   Fourth     Affirmative

Defenses     only   offer    bare   bones    conclusory      allegations,      are

patently frivolous, and invalid as a matter of law.                MAC responds

that   the   affirmative     defenses      have   provided    fair    notice   to

Southern-Owners of its intent to rely upon ambiguity and waiver.

       The Second Affirmative Defense states:

       As for its Second Affirmative Defense, SOUTHERN-OWNERS
       is barred from the relief sought by certain ambiguities
       in the policy drafted by SOUTHERN-OWNERS.          Such



                                     - 3 -
      ambiguities must be interpreted under governing law in
      favor of coverage.

(Doc. #97, p. 4.)

      As an affirmative defense, the Second Affirmative Defense is

deficient for failing to allege anything beyond a vague reference

to “certain ambiguities.”          But whether the insurance policy is

ambiguous is an issue of contract interpretation.                  This defense

is, in effect, a denial because it alleges defects in plaintiff’s

prima facie case.         See In re Rawson Food Serv., Inc., 846 F.2d

1343, 1349 (11th Cir. 1988) (“A defense which points out a defect

in   the   plaintiff's     prima   facie    case   is   not   an    affirmative

defense.”).    However, when a party incorrectly labels a “negative

averment as an affirmative defense rather than as a specific

denial[,] ... the proper remedy is not [to] strike the claim, but

rather to treat [it] as a specific denial.”               Gonzalez v. Spears

Holdings, Inc., 2009 WL 2391233 (S.D. Fla. July 31, 2009) (citing

Home Mgmt. Solutions, 2007 WL 2412834 at *3)).                Therefore, the

Court will treat defendant’s Second Affirmative Defense as a denial

and will not strike it.

      The Fourth Affirmative Defense states:

      As for its Fourth Affirmative Defense, KJIMS states that
      SOUTHERN-OWNERS has, by its actions and/or omissions,
      waived any right to contest coverage.

(Doc.   #97,   p.   5.)     Plaintiff   asserts    that    waiver    is   not   a

recognized legal basis for creating coverage which would not




                                    - 4 -
otherwise exist.       However, in Florida, “[a]s a matter of law,

waiver and estoppel are affirmative defenses that must be pleaded.”

Louie’s Oyster, Inc. v. Villaggio Di Las Olas, Inc., 915 So. 2d

220 (Fla. 4th DCA 2005).        However, MAC has not adequately pled a

sufficient   factual    basis    to    establish   a   plausible   defense.

Therefore, the motion to strike will be granted without prejudice

to filing an amended affirmative defense.

     Accordingly, it is hereby

     ORDERED:

     Plaintiff’s Motion to Strike Specified Affirmative Defenses

(Doc. #99) is GRANTED IN PART AND DENIED IN PART.           The Motion is

denied as to the Second Affirmative Defense and granted as to the

Fourth Affirmative Defense without prejudice to filing an amended

affirmative defense within FOURTEEN (14) DAYS of this Opinion and

Order.

     DONE and ORDERED at Fort Myers, Florida, this __9th__ day of

December, 2019.




Copies:
Counsel of Record




                                      - 5 -
